Citation Nr: 0012344	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to March 
1993.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).     

AMVETS had represented the veteran through the time of his 
personal hearing in June 1998 but had withdrawn their 
representation by the time the appeal was forwarded to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An acquired psychiatric disorder was first diagnosed in 
service, and was shown to continue after service.   


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he was 
evaluated by a medical evaluation board (MEB) during March 
1993.  The veteran had been hospitalized in November 1992 on 
referral after becoming isolated, tearful and stating that he 
heard Jesus' voice.  He saw his father's face at times.  The 
hallucinations ceased after two days of medications.  Past 
history was unremarkable for signs or treatment of a 
psychiatric disorder.  It was concluded that the veteran had 
a schizophreniform disorder that existed prior to service and 
was not aggravated by service.  He was separated in March 
1993 for a physical disability prior to entry on active duty.  

Treatment notes dated from October 1993 to July 1996 from the 
Dayton Primary and Urgent Care Center refer to treatment for 
various ailments.  In October 1993, schizophrenia was 
diagnosed on more than one occasion.  

A December 1994 Air Force Medical Center discharge summary 
revealed that the veteran sought treatment after a problem 
with his girlfriend.  He left against medical advice.  
Several potential diagnoses were rendered, including a 
provisional diagnosis of cannabis-induced psychotic disorder, 
rule out cannabis and alcohol abuse, paranoid schizophrenia, 
manic bipolar disorder with mood congruent psychosis and 
manic type schizoaffective disorder.  

In July 1996, the veteran was seen at the Grandview Hospital 
for psychiatric complaints.  He was hearing voices and a 
crisis consultation was arranged.  The crisis caseworker 
concluded that the veteran was "hospital shopping."  Other 
impressions included: dependent personality disorder, rule 
out drug/alcohol abuse.  The following day, he was re-
evaluated and the impressions were "hospital shopping", and 
to check out: drug seeking, dependent personality disorder, 
anti-social or asocial personality disorder and malingering.   

A January 1997 physician's statement from Charles L. Walters 
contains a diagnosis of bipolar disorder in remission.

During a February 1997 VA psychiatric examination the veteran 
complained that his condition started at age nineteen while 
he was in service.  He admitted visual and auditory 
hallucinations in the past.  The examiner noted that the 
veteran was not a very reliable reporter of information.  The 
diagnosis was psychosis, not otherwise specified by history.  

During an April 1997 VA psychiatric examination the veteran 
complained of daily suicidal thoughts and of crying spells.  
The Personal Assessment Inventory results indicated that he 
attempted to present himself in an especially negative 
manner.  His patterns were similar to those obtained by known 
malingerers.  The examiner made no current Axis I diagnosis 
and found schizophreniform disorder by history.  

A December 1997 treatment note from the Middletown Regional 
Hospital had a diagnosis of psychosis, not otherwise 
specified and paranoid type personality disorder.  

VA outpatient records dated from July 1996 to January 1998 
are negative for medical opinions linking the veteran's 
disorder to his service.

A March 1998 letter from the Pauline Warfield Lewis Center 
noted that the veteran was an inpatient in February and March 
1998 and the diagnosis was hypomanic schizoaffective 
disorder.  

During the veteran's personal hearing in June 1998 he 
testified that he had no problems prior to service.  He heard 
voices and saw faces during basic training.  During Advanced 
Individual Training he thought he would be sent to war, that 
the food was poisoned and that someone was going to bomb the 
barracks.  He was taken to the hospital and treated with 
medications.  He was then transferred to Eisenhower Hospital 
at Ft. Gordon.  The diagnosis was bipolar disorder.  After 
his discharge, he was treated by the VA for schizophreniform 
disorder for a couple of months.  He went to an Air Force 
Base Medical Center where he was hospitalized at the end of 
1994.  Later, he was working in a family doctor's office when 
he had an episode.  The doctor started him on Haldol and 
Cogentin.  The veteran stated that he was hospitalized a 
couple of times because he felt better and then stopped 
taking his medication.  The doctors disagreed regarding 
whether he had to take it for the rest of his life.  At the 
time of the hearing the veteran was taking medications but 
was not getting any treatment.  If he did not take the 
medications he would feel like an actor in a movie, that 
everything revolved around him.  He felt that he could not 
keep jobs because of his condition he would get depressed. 

The RO attempted to afford the veteran psychiatric 
examinations in September 1998 and March and June 1999 but he 
failed to report.  


Analysis

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In the instant case the veteran has testified that his 
psychiatric problems began during service.  It is 
acknowledged that the MEB determined that the veteran's 
psychiatric disorder began prior to service; however, the 
Board is at a loss in trying to comprehend the basis for this 
conclusion as there was no indication in the MEB report that 
the veteran had experienced psychiatric problems prior to 
service.  The Board is not bound by the unsubstantiated 
conclusions of the MEB.  Furthermore, schizophrenia was 
diagnosed within months of the veteran's separation from 
service.  While the post-service medical evidence has not 
always been consistent with a diagnosis of schizophrenia, the 
majority of the evidence supports that diagnosis.  Therefore, 
resolving doubt in the veteran's favor, it is concluded that 
the veteran developed a psychosis in service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

